Opinion issued October 23, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00873-CV
____________

LINDA PUGH, Appellant

V.

DR. JOSE A. MONTES, SR., INDIVIDUALLY, JOSE A. MONTES, SR.,
M.D., P.A., CARIETY MEDICAL SUPPORT SERVICES, INC. AND YOUR
MEDICAL SERVICES, INC., Appellees




On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2000-42683




MEMORANDUM   OPINION
          This is an appeal from a no-evidence summary judgment signed on July 29,
2002.  Notice of appeal was timely filed on August 13, 2002.  The clerk’s  record was
filed on October 10, 2002. 
          On September 13, 2002, a month after the notice of appeal was filed, appellant
filed an affidavit/declaration of indigence in the trial court.  An affidavit of indigence 
must be filed with or before the  notice of appeal.   See Tex. R. App. P. 20.1(c)(1). 
The court of appeals may extend the time for filing an affidavit of indigence if within
15 days after the deadline for filing the affidavit of indigence, the appellant files an
extension  motion in the appellate court.   See Tex. R. App. P. 20.1(c)(3).  Appellant’s
affidavit of indigence is ineffective to allow her to proceed without advance payment
of costs because it was filed after the deadline of August 28, 2002, and after any
extension allowed under Tex. R. App. P. 20.1(c)(3).
          Appellant has not paid the appellate filing fee of $125 or  the $10 filing fee for
each of the three motions she has filed in this Court.  See Tex. R. App. P. 5; Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998).  
          On May 8, 2003, we ordered that unless by June 9, 2003, appellant paid such
filing fees to the Clerk of this Court, or requested the trial court clerk to file a
supplemental clerk’s record containing a timely filed affidavit of indigence with the
trial court in accordance with Tex. R. App. P. 20.1, the appeal would be dismissed. 
See Finley v. J.C. Pace Ltd., 4 S.W.3d 319, 321-22 (Tex. App.Houston [1st Dist.]
1999) (order); Negrini v. Smith, Nelson & Clement P.C., 998 S.W.2d 362, 363 (Tex.
App.–Houston [1st Dist.] 1999, no pet.).
          June 9, 2003 has passed and appellant has not paid the $125 filing fee or the
filing fee for the motions she has filed.
          Accordingly, the appeal is dismissed.  See Tex. R. App. P. 5, 42.3(b).
 
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.